                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION
                             **************************

IN RE: JONATHAN PAUL HATFIELD                                              CASE NO. 19-20754


DEBTOR
                                                                           CHAPTER 13

                DEBTOR’S OBJECTION NOTICE OF POST-PETITION
                  MORTGAGE FEES, EXPENSES, AND CHARGES

       NOW INTO COURT, comes JONATHAN PAUL HATFIELD, and states:

                                              1.
      Home Point Financial Corporation, filed a Notice of Post-petition Mortgage Fees,
Expenses, and Charges on January 9, 2020 for the amount of $900.00 under docket entry #24.

                                               2.
        Debtor objects to the Notice of Post-petition Mortgage Fees, Expenses, and Charges for
the reasons following:

              1. According to the Notice, the claimed fees are for filling a proof of claim in the
              instant case.

              2. Debtor submits that $900.00 is unacceptably excessive for filing a proof of claim.

              3. However, Debtor suggests that a more appropriate fee for preparing and filing
              the claim would be $450.00.

                                                    3.
      Debtor respectfully requests the Notice of Post-petition Mortgage Fees, Expenses, and
Charges be disallowed as filed, but allowed in the amount of $450.00.

        WHEREFORE DEBTORS PRAY that the Notice of Post-petition Mortgage Fees,
Expenses, and Charges filed by Home Point Corporation be disallowed as filed, but allowed in
the amount of $450.00.
Prepared and submitted by:
ROBICHAUX, MIZE, WADSACK, RICHARDSON & WATSON
       By:     /s/ Matthew Bond Pettaway
       Matthew Bond Pettaway #33313
       P.O. Box 2065
       Lake Charles, LA 70602
       Telephone: (337) 433-0234
       Attorney for Debtor




  19-20754 - #31 File 02/11/20 Enter 02/11/20 18:34:26 Main Document Pg 1 of 1
